Ekwall, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, that the instant appeal to reappraisement covers peeled tomatoes in tins which were exported from Italy; that the said merchandise and the issues involved in the instant appeal to reappraisement are the same in all material respects as the merchandise and issues involved in United States v. Luigi Vitelli Elvea, Inc., et al., Reap. Dec. 5941; that the merchandise covered by the instant appeal to reappraisement was, at the time of exportation thereof, sold and freely offered for sale in Italy to all purchasers in the ordinary course of trade, packed ready for shipment in the usual wholesale quantities, in the principal markets of Italy for exportation to the United States, at the values at which said peeled tomatoes were entered.
It is further stipulated and agreed that the record in Reap. Dec. 5941 be incorporated herein and the affidavit of Charles M. Gruber, attached hereto, be received in evidence and the said appeal to reappraisement submitted on this stipulation.
The instant reappraisement appeal is abandoned as to all other merchandise other than the aforementioned peeled tomatoes.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe peeled tomatoes herein involved and tbat sucb values are tbe entered values.
Tbe appeal having been abandoned insofar as it relates to all other merchandise, to tbat extent tbe appeal is hereby dismissed.
Judgment will be rendered accordingly.